Case 1:15-cv-01542-PAB-NRN Document 207 Filed 04/21/21 USDC Colorado Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Civil Action No. 15-cv-01542-PAB-NRN

   BRUCE P. KRIEGMAN, as Chapter 11 Trustee for LLS America, LLC,

   Plaintiff,

   v.

   ALEX MIRROW and
   SAVE IT, LLC,

   Defendants.

                                      MINUTE ORDER

   Entered by Magistrate Judge N. Reid Neureiter

         It is HEREBY ORDERED that a Telephonic Motion Hearing is set for June 15,
   2021 at 11:00 a.m. Mountain Time. The parties are directed to call the conference line
   as a participant at (888) 398-2342, Access Code 5755390# at the scheduled time.

   Date: April 21, 2021




                                              1
